           Case 1:19-cv-01561-AT Document 60 Filed 01/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTHEN DISTRICT IF GEORGIA
                                 ATLANTA DIVISION

 DEMARKUS TAYLOR, on behalf of himself
 and all others similarly situated,
                                               CASE NO.: 1:19-cv-01561-AT
   Plaintiff,

 -vs-

 ALLY FINANCIAL INC.,

   Defendant
                                    /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, DEMARKUS TAYLOR, and the Defendant, ALLY

FINANCIAL INC., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant in the above styled action, with Plaintiff and Defendant to bear their own

attorney’s fees, costs and expenses.

        Respectfully submitted this 28th day of January, 2021.



 /s/ Octavio Gomez                            /s/ Ethan Ostroff
 Octavio “Tav” Gomez, Esquire                 Ethan G. Ostroff, Esquire
 Morgan & Morgan, Tampa, P.A.                 Admitted Pro Hac Vice
 One Tampa City Center                        Troutman Sanders LLP
 201 N. Franklin St., 7th Floor               222 Central Park Ave., Suite 2000
 Tampa, FL 33602                              Virginia Beach, Virginia 23462
 Tele: 8132256745                             Tele: 757-687-7765
 Fax: 8132224725                              Fax: 757-687-7515
 tgomez@forthepeople.com                      Ethan.ostroff@troutman.com
 Georgia Bar #: 617963                        Attorney for Defendant
 Attorney for Plaintiff
